{¶ 21} I respectfully dissent from the majority opinion finding that appellant was discharged for just cause. The majority acknowledges that "[a]n absenteeism caused by illness cannot result in just discharge." However, the majority finds that appellant was discharged for her failure to timely report off from work rather than for her illness. To me this is a distinction without a difference based on the record. Appellant suffered from a depression that required her hospitalization and her absence from work. Her inability to maintain contact with her employer in order to report her medical status is symptomatic of her illness rather than suggestive of a specific intention to disregard her employer's best interest. I am sympathetic to Schill's need to replace appellant but simply do not find her termination was the result of just cause, i.e., appellant's fault. For that reason, I would sustain appellant's first assignment of error.